Citation Nr: 0716432	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  05-05 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from April 1978 to July 
1981.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
in which the RO denied the veteran's claim of service 
connection for PTSD.  The veteran was notified that that 
decision by letter dated in February 2004.  In March 2004, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2004, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in February 2005.

For the reason expressed below, the matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board finds that further RO action is needed on the claim 
for service connection for PTSD.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).  The Board notes that 
in March 2002, 38 C.F.R. § 3.304(f) was amended, effective 
March 7, 2002, with respect to claims based on personal 
assault.  See 67 Fed Reg. 10330- 10332 (March 7, 2002); 38 
C.F.R. § 3.304(f)(3).

The appellant has alleged that he has developed PTSD as a 
consequence of personal assaults by on two occasions while on 
active duty.

Because the appellant's alleged stressors are not combat-
related, his statements, alone, are insufficient to establish 
the occurrence of his stressor(s); rather, corroborating 
evidence is needed to support the claim for service 
connection.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
appellant's service records may corroborate the appellant's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

The service medical records reflect that the appellant was 
treated for a laceration of the right frontal area of the 
head in February 1979 from reported blows to the head.  He 
was treated in May 1980 for facial trauma, the cause of the 
trauma was not reported.  In May 1981, he was treated for a 
small laceration behind the left ear reported to be caused by 
a hit by a pool stick.  

The service personnel records indicate that the veteran was 
disciplined for unauthorized absences from August to November 
1978, from May to September 1979, and for three days in July 
1981.  An August 1981 Memorandum regarding the recommendation 
for discharge by reason of convenience of the government, 
noted that the appellant had become an administrative burden 
for the command and had a long history of disciplinary 
infractions and was a chronic unauthorized absentee.  

The record includes conflicting medical opinions regarding 
the stressors resulting in the current diagnosis of PTSD.  On 
VA psychiatric examination in July 2003, the examiner noted 
the veteran reported in-service trauma from a beating in 1979 
and also from an assault in 1980 or 1981.  It was also noted 
that the veteran reported his most traumatic episode was in 
April 2000, when he was involved in a gunfight and his 
brother-in-law was shot and killed.  He also reported an 
earlier post service incident of finding a good friend dead 
in his apartment.  The diagnoses included PTSD (non 
military).  In a September 2003 addendum, the examiner opined 
that the veteran's PTSD was due to post-service stressors of 
reported stab wounds (not reported or discussed in the July 
2003 report) and gunfights, and not to in-service stressors.  

Evidence added to the claims file following the September 
2003 VA opinion, includes a January 2005 psychology 
outpatient treatment note in which a VA clinical psychologist 
indicated that the appellant's PTSD is related to traumatic 
incidents in service.  The examiner referred to a March 24, 
2003 note for specific details regarding traumas and a 
timeline for each incident and indicated that all of the 
reported traumas occurred during the veteran's time of 
service and were as likely as not contributing to the 
veteran's current mental health problems.  It was indicated 
that the examiner reviewed copies of the veteran's records, 
including a July 1981 Standard Form 93, Report of Medical 
History.  The Board notes that, The although the record 
contains records of inpatient and outpatient treatment at the 
Salisbury VA Medical Center (VAMC), dated from September 2002 
to November 2005, and several private doctor's statements 
submitted by the veteran, the record does not include the 
March 2003 note referred to by the January 2005 examiner is 
not of record.  

Prior to arranging for the appellant to undergo further 
examination, as discussed below, the RO should obtain all 
outstanding VA medical records, to include the March 24, 2003 
clinical note, made by the VA psychiatrist discussing the 
veteran's in-service stressors, as noted above.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The Board finds that an additional medical opinion, based on 
examination and full consideration of the appellant's 
documented history and assertions, that explicitly addresses 
the question of whether the record tends to establish that 
the appellant's alleged personal assaults actually occurred, 
and, if so, whether these stressors resulted in PTSD, is 
needed to resolve the claim on appeal.  See 38 C.F.R. 
§ 3.304(f)(3).

Accordingly, the RO should arrange for the veteran to undergo 
a VA psychiatric examination, by a psychiatrist, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may result in a denial of the claim (as 
consideration of the original claim will be based on evidence 
already of record).  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

The Board further notes that, here, the claim involving 
derives from several personal assaults claimed to have 
occurred during service.  As noted above, 38 C.F.R. 
§ 3.304(f)(3) provides that evidence other than service 
records may corroborate the occurrence of a stressor and that 
VA may not deny PTSD claims based on personal assault without 
first advising claimants that evidence from sources other 
than the veteran's service records may help prove the 
stressor occurred.  The RO has not furnished notice to the 
veteran that adequately sets forth the criteria for 
establishing service connection for PTSD as due to personal 
assault, and the alternative means for establishing the 
occurrence of the claimed in-service stressor(s).  See 38 
C.F.R. § 3.304(f)(4).

Therefore, the RO should give the appellant another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Suppl 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The letter should clearly advise 
the appellant that evidence from sources other than the 
appellant's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allow him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence, 
under 38 C.F.R. § 3.304(f)(3).  The RO should also invite the 
appellant to submit all pertinent evidence in his possession.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:


1.  The RO should obtain from the 
Salisbury VAMC all outstanding pertinent 
VA records of evaluation and/or treatment 
of the veteran's PTSD, from November 2005 
to the present, to particularly include a 
copy of the March 24, 2003 psychiatric 
treatment note identified above, which is 
not currently of record.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent to either claim on 
appeal that is not currently of record.  
The RO's should request that the 
appellant furnish any evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

Te RO's letter should provide notice as 
to the information and evidence needed to 
establish service connection for PTSD due 
to a personal assault, providing the 
specific notice of the provisions of 38 
C.F.R. § 3.304(f)(3) (2006).  The RO 
should clearly advise the appellant that 
evidence from sources other than the 
appellant's service records or evidence 
of behavior changes may constitute 
credible supporting evidence of the 
stressor and allow him or her the 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence, under 38 C.F.R. 
§ 3.304(f)(3).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.   Thereafter, the RO should arrange 
for the veteran to undergo VA examination 
by a psychiatrist, at an appropriate VA 
medical facility.  The veteran's entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, to include psychological 
testing, if warranted, should be 
accomplished (with all results made 
available to the examiner, prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

In reviewing the veteran's claims file, 
the examiner should identify and examine 
all records indicating any change in 
behavior or performance subsequent to the 
claimed assault(s) alleged by the veteran 
to have occurred during active service 
and offer an opinion as to the clinical 
significance, if any, of such evidenced 
changes.  The examiner should then 
express an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that any 
in-service stressful experience(s) 
described by the veteran occurred.

If the examiner determines that any 
claimed in-service stressful event 
occurred, he or she should make a 
determination as to whether the veteran 
has PTSD as a result of the stressor 
event.  The examiner is instructed that 
only the specifically corroborated in-
service stressful event may be considered 
for the purpose of determining whether 
exposure to such an in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner 
should also comment upon the link between 
the current symptomatology and the 
veteran's verified stressor.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.   After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal, in light of all pertinent 
evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


